 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRUCE MORRELLI, et al.,                           Case No. 1:18 -cv-01395-LJO-SAB

12                 Plaintiffs,                         ORDER GRANTING WESLEY E.
                                                       STOCKARD’S PRO HAC VICE
13          v.                                         APPLICATION

14   CORIZON HEALTH, INC.,                             (ECF No. 30)

15                 Defendant.

16

17          The court has read and considered the application of Wesley E. Stockard, attorney for

18 Defendant Corizon Health, Inc., for admission to practice Pro Hac Vice under the provisions of

19 Local Rule 180(b)(2) of the Local Rules of Practice of the United States District Court for this
20 District. Having reviewed the application, Wesley E. Stockard’s application for admission to

21 practice Pro Hac Vice is HEREBY GRANTED.

22
     IT IS SO ORDERED.
23

24 Dated:     May 6, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
